HANSON, J. pro tem.
This is an appeal by Sam Rais, who as a minority stockholder of the Thornburgh Construction Company, sought in behalf of the corporation and was denied an accounting by Thornburg, his wife, and Thorn-burg’s bookkeeper, who was also a director of the corporation.
The case before us is a companion case to the basic case No. 18716, Thornburgh Construction Co., a corporation, v. College Heights Dev., this day decided, ante, p. 295 [244 P.2d 735]. The facts of the case are sufficiently recited in the basic case and hence need not here be repeated. In view of the conclusions we have arrived at in the basic case it is self-evident that the judgment in this case must as in the basic case be reversed.
White, P. J., and Doran, J., concurred.
A petition for a rehearing was denied June 16, 1952, and respondents’ petition for a hearing by the Supreme Court was denied July 24, 1952. Schauer, J., was of the opinion that the petition should be granted.